Name: Commission Regulation (EEC) No 2968/80 of 17 November 1980 amending Regulation (EEC) No 2707/80 derogating from the provisions on the movement of wine obtained from table grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 80 Official Journal of the European Communities No L 307/9 COMMISSION REGULATION (EEC) No 2968/80 of 17 November 1980 amending Regulation (EEC) No 2707/80 derogating from the provisions on the movement of wine obtained from table grapes Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( J ), as last amended by Regulation (EEC) No 1990/80 (2), and in particular Article 41 (4) and Article 65 thereof, Whereas Commission Regulation (EEC) No 2707/80 (3) provided that, notwithstanding the provi ­ sions of Article 41 of Regulation (EEC) No 337/79 , wines made from table grapes originating in certain provinces in Italy could be transferred to another place or storage centre before being distilled ; whereas the time limit for such transfer was 31 October 1980 ; whereas it has not been possible to overcome the diffi ­ culties in making up and warehousing the vintage, which justified derogating from Article 41 of Regula ­ tion (EEC) No 337/79 , within the time limit set, on account of the large output and of the unusual dura ­ tion of the harvest ; whereas it is therefore necessary to authorize the transfer of the said wines until 30 November 1980 : HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2707/80 is hereby amended as follows : 1 . In Article 1 , ' 31 October 1980 ' is replaced by '30 November 1980'. 2 . In Article 2 (2), '30 November 1980' is replaced by '31 December 1980 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 November 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 195, 29 . 7. 1980, p. 6 . P) OJ No L 280, 24 . 10 . 1980 , p . 16 .